DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 17-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.
Applicant’s election without traverse of group II, claims 10-16, in the reply filed on 6/3/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first module, the second module, and third module of claim 10 as well as the ultrasound caliper of claim 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A first module in claim 10
A second module in claims 10, 15, and 16
A third module in claim 10
The limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic
placeholder: unit, coupled with functional language:
A first module - configured to obtain an average whole breast sound speed based on the distribution of sound speed.
A second module - configured to generate a comparison between the average whole breast sound speed and at least one threshold condition associated with breast density (claim 10), further configured to classify the volume of breast tissue as BI-RADS category 4 dense tissue if the average whole breast sound speed is substantially greater than 1476 m/s (claim 15), the second module is further configured to classify the volume of breast tissue as BI-RADS category 3 heterogeneous tissue if the average whole breast sound speed has a value from 1463-1476 m/s (claim 16).
A third module - configured to quantify present of future cancer risk based upon the comparison.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification does not show or describe the corresponding structure of the first module, second module, or the third module.  The modules can be interpreted as separate portions of a processor or separate components of a computer program.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10, 15 and 16 recite “a first module configured to obtain an average whole breast sound speed based on the distribution of sound speed, (ii) a second module configured to generate a comparison between the average whole breast sound speed and at least one threshold condition associated with breast density, and (iii) a third module configured to quantify present of future cancer risk based upon the comparison” (claim 10), “the second module is further configured to classify the volume of breast tissue as BI-RADS category 4 dense tissue if the average whole breast sound speed is substantially greater than 1476 m/s” (claim 15), and “the second module is further configured to classify the volume of breast tissue as BI-RADS category 3 heterogeneous tissue if the average whole breast sound speed has a value from 1463-1476 m/s” (claim 16). However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function.  The processor is described in Para [0049] “the processor of the breast density factor 48 is concerned with breast sound speed. According to an embodiment as seen in Equation 2 below, a tissue density factor, TDF, can be defined by: [0051] TDF = (HighSound Speed_Volume)/(Total BreastVolume) (2) [0052] The denominator (i.e., Total Breast Volume) is further defined as the total (summed) integrated areas of breast sound speed tomograms. The numerator (i.e., High Sound Speed Volume Data) is further defined as the integrated area of sound speed regions from the sound speed tomograms that are considered to be of high sound speed value. The can be determined by the areas exceeding a sound speed threshold value.” However separate modules are not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 15 and 16 recite “a first module configured to obtain an average whole breast sound speed based on the distribution of sound speed, (ii) a second module configured to generate a comparison between the average whole breast sound speed and at least one threshold condition associated with breast density, and (iii) a third module configured to quantify present of future cancer risk based upon the comparison” (claim 10), “the second module is further configured to classify the volume of breast tissue as BI-RADS category 4 dense tissue if the average whole breast sound speed is substantially greater than 1476 m/s” (claim 15), and “the second module is further configured to classify the volume of breast tissue as BI-RADS category 3 heterogeneous tissue if the average whole breast sound speed has a value from 1463-1476 m/s” (claim 16), claims 10, 15 and 16 invoking 112(f) as stated above. The specification describes the processor in Para [0049] as cited above however it is not disclosed that the processor includes a first module, a second module, and a third module configured to perform the tasks as claimed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Dependent claims deemed rejected due to their dependency.
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much greater the sound speed can be over 1476 m/s.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 of U.S. Patent No. 8870771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are narrower than the claim of the instant application.  Additionally, it would have been obvious to include a processor in the current application as the modules claimed in the patent can be interpreted as components of a computer program or processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dione (US 20050054924 A1), and further in view of Hayakawa et al. NPL 1985 (“Mass Screening of Breast Cancer by Ultrasound Transmission Technique–Theoretical Considerations”) and Johnson (US 6587540 B1).
Regarding Claim 10, Dione discloses a system for determining present or future cancer risk from a volume of breast tissue (Abstract – “A three-dimensional (3-D) ultrasound computed tomography (UCT) system”, Para [0180] – “Therefore, there is a need for a non-invasive, safe, sensitive and specific modality to diagnosis and/or screen for breast cancer. 3D UCT may provide such a modality”), comprising: 
(a) a non-ionizing apparatus comprising a transducer configured to transmit an acoustic signal through the volume of breast tissue (Para [0157] – “It consists of a ring of 32 elements (2 mm piezoelectric transducers, 1 MHz) using a section of PVC tubing”, Para [0154] – “The 3D UCT imaging system of the present invention can create a 3D image of the breast”, Para [0033] – “The apparatus also includes a controller coupled to each of the omni-directional transceivers for selectively activating one of the omni-directional transceivers to transmit an acoustic wave at the target and a predetermined number of the omni-directional transceivers to receive acoustic waves propagated through the target”); 
(b) a tissue volume separator coupled to the non-ionizing apparatus, wherein the tissue volume separator is configured to facilitate measurement of a distribution of sound speed for the volume of breast tissue based upon an analysis of the acoustic signal (Para [0100] – “Once a final speed-of sound image is determined the final ray paths can be used in the reconstructions of insertion loss… The addition of sound-attenuation measurements to speed measurements has been shown to add to the discriminatory power of UCT for breast cancer”, therefore sound speed is measured and the system create 3D images as cited above therefore the measurement would be determined for a volume, Abstract – “The 3-D UCT system also includes a processor coupled to the imaging chamber. The processor receives and processes the ultrasound signal and constructs the 3-D image of the target”, therefore the processor is interpreted as a tissue volume separator); and 
(c) a processor (Para [0047] – “The personal computer also includes a conventional processor 110”) including:
a first module, a second module, and a third module (The abstract discloses a processor to receive and process the ultrasound signal and construct the 3-D image therefore the boxes on the right of Fig. 1c are interpreted as modules of the processor).
Conversely Dione does not teach […] configured to obtain an average whole breast sound speed based on the distribution of sound speed, 
[…] configured to generate a comparison between the average whole breast sound speed and at least one threshold condition associated with breast density, and 
[…] configured to quantify present of future cancer risk based upon the comparison.
However Hayakawa discloses […] configured to obtain an average whole breast sound speed based on the distribution of sound speed (Pg. 82 right col. discloses mass screening of the breast and calculating a mean velocity, although a processor is not disclosed it would be obvious to use the processor of Dione to perform the calculations of Hayakawa because automatizing a process puts more ease on the user), 
Hayakawa is an analogous art considering it is in the field of sound speed measurements for cancer screening.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dione to incorporate the average sound speed measurement of Hayakawa to achieve the same results. One would have motivation to combine because the method is feasible for the mass screening of breast cancer (Hayakawa – Pg. 83).
Conversely Dione and Hayakawa do not teach […] configured to generate a comparison between the […] breast sound speed and at least one threshold condition associated with breast density, and 
[…] configured to quantify present of future cancer risk based upon the comparison.
However Johnson discloses […] configured to generate a comparison between the […] breast sound speed and at least one threshold condition associated with breast density (Col. 1 lines 42-44 – “In particular, this invention has important applications to the field of medical diagnosis with specific value to improved breast cancer detection and screening”, Col. 2 lines 44-48 - “the images of Speed of Sound and absorption create a separation of tissues into classes (fat, benign fluid filled cyst, cancer, and fibroadenoma)”, Col. 13 lines 23-27 – “The tissue model comprises five tissue Speeds of Sound and attenuations and was created with the following tissue parameters: For speed of Sound: C=1458 m/s, C. arenchyna 1519 m/s, C=1564 m/s, C=1568 m/s, C=1525 m/s”, therefore speed of sound values are compared to the threshold values to determine the condition of the tissue, Col. 6 lines 19-24 – “Those skilled in the art will appreciate that the invention may be practiced in network computing environments with many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics), and 
[…] configured to quantify present of future cancer risk based upon the comparison (Col. 1 lines 42-44 – “In particular, this invention has important applications to the field of medical diagnosis with Specific value to improved breast cancer detection and Screening.”, Col. 2 lines 44-48 – “the images of Speed of Sound and absorption create a separation of tissues into classes (fat, benign fluid filled cyst, cancer, and fibroadenoma), although the cancer and fibroadenoma values tend to overlap”, the goal of the Johnson invention is to improve the ultrasound images to better detect cancer and detect small lesions therefore it is interpreted the thresholds are used to quantify the risk of cancer).
Johnson is an analogous art considering it is in the field of sound speed measurements for cancer diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dione to incorporate the threshold value to determine risk of cancer of Johnson to achieve the same results. One would have motivation to combine because the invention provides improved breast cancer detection and screening (Johnson – Col. 1 lines 42-44).
Regarding Claim 11, Dione, Hayakawa, and Johnson disclose all the elements of the claimed invention as cited in Claim 10.
Dione further discloses wherein the non-ionizing apparatus comprises a platform (Para [0053] – “The patient interface table can reduce the actual time of a screening scan; time is largely dependent on the design of the table housing the imager”), disposed substantially adjacent a tank including a coupling fluid (Para [0053] – “The table preferably has one center opening”, Para [0049] – “The system 10 comprises an anechoic, fluid filled chamber 12”, Para [0060] – “The preferred fluid for use in the imaging chamber 12 is saline because saline closely matches the refractive index of the human body and therefore bending is reduced”), wherein the platform is configured to facilitate insertion of the volume of breast tissue into the tank and proximate to the transducer (Para [0053] – “a table (some modification to a biopsy table), which not only houses the imager, but is also comfortable and ergonomically correct for the patient”, Para [0053] – “The table preferably has one center opening”, Para [0032] discloses there is no need for breast compression therefore it is interpreted the breast is placed in the opening, Fig. 1b-1 shows transducers surrounding the object [breast]), and wherein the transducer is configured to transmit the acoustic signal through the breast tissue for receipt at the tissue volume separator (Para [0083] – “transceivers to transmit an acoustic wave at the target and a predetermined number of the omni-directional transceivers to receive acoustic waves propagated through the target… The apparatus also includes an imaging processing unit coupled to the plurality of omni-directional transceivers for processing the cone-shaped beam and for constructing a three-dimensional image of said target therefrom”, as cited above the processor measures sound speed therefore it is interpreted as the tissue volume separator).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dione (US20050054924A1), Hayakawa et al. NPL 1985 (“Mass Screening of Breast Cancer by Ultrasound Transmission Technique–Theoretical Considerations”), and Johnson et al. (US 6587540 B1) as applied to claim 10 above, and further in view of Holdaway (US 6083166 A).
Regarding Claim 12, Dione, Hayakawa, and Johnson disclose all the elements of the claimed invention as cited in Claim 10.
Claim 12 recites wherein the non-ionizing apparatus comprises an ultrasound caliper disposed upon the coupling fluid and proximate to the breast tissue, wherein the ultrasound caliper comprises a transmitting end and a receiving end for transmitting the acoustic signal through the volume of breast tissue for receipt at the tissue volume separator.
Dione and Hayakawa disclose the claimed invention as cited above except for the ultrasound caliper.  However Holdaway discloses Col. 2 lines 56-58 “ultrasonic calipers containing an ultrasonic emitter and receiver have been used to measure the amplitude and velocity of an ultrasonic signal”
Holdaway is an analogous art considering it is in the field of velocity measurements of ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dione to incorporate the ultrasound caliper of Holdaway to achieve the same results. One would have motivation to combine because the transducers transmitting and receiving signals of Dione would be functionally equivalent to the ultrasound caliper of Holdaway.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dione (US20050054924A1), Hayakawa et al. NPL 1985 (“Mass Screening of Breast Cancer by Ultrasound Transmission Technique–Theoretical Considerations”), and Johnson et al. (US 6587540 B1) as applied to claim 10 above, and further in view of Peterson (US 20040181154 A1).
Regarding Claim 13, Dione, Hayakawa, and Johnson disclose all the elements of the claimed invention as cited in Claim 10.
Dione further discloses wherein the tissue volume separator comprises an imaging device (Abstract – “The 3-D UCT system also includes a processor coupled to the imaging chamber”), a waveform generator (Fig. 3 element 1), […], an acoustic transmit amplifier (Fig. 3 element 2) coupled to the digital-to-analog converter, wherein the acoustic transmit amplifier is connected to a transmitter end of the imaging device (Fig. 3 element 2 – “from an element”), a receive amplifier (Fig. 3 element 4), wherein the receive amplifier is connected to a receiver end of the imaging device (Fig. 3 element 3 – “from an element”), an analog-to-digital converter coupled to the receive amplifier (Fig. 3 element 5), and a value generator connected to the analog-to-digital converter (Fig. 3 element 6).
Conversely Dione does not teach a digital-to-analog converter coupled to the waveform generator (fig. 4 element 30).
However Peterson discloses a digital-to-analog converter coupled to the waveform generator (fig. 4 element 30).
Peterson is an analogous art considering it is in the field of an ultrasound imaging device for diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dione to incorporate the digital to analog converter of Peterson to achieve the same results. One would have motivation to combine because it would be appropriate for waveform generator producing digital waveforms used with an analog probe for the purpose of being able to read the signals.
Regarding Claim 14, Dione, Hayakawa, and Johnson disclose all the elements of the claimed invention as cited in Claims 10 and 13.
Dione further discloses wherein the imaging device is an ultrasound tomography device defined, at least in part, by a transducer ring configured to scan the volume of breast tissue (Para [0033] – “The present invention is an apparatus for forming an ultrasound image of a target, including an imaging chamber having a plurality of cylindrical rings…Each of the cylindrical rings includes a plurality of omni-directional transceivers mounted thereon”).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dione (US20050054924A1), Hayakawa et al. NPL 1985 (“Mass Screening of Breast Cancer by Ultrasound Transmission Technique–Theoretical Considerations”), and Johnson et al. (US 6587540 B1) as applied to claim 10 above, and further in view of Hong et al. NPL 2005 (“BI-RADS for Sonography: Positive and Negative Predictive Values of Sonographic Features”).
Regarding Claim 15, Dione, Hayakawa, and Johnson disclose all the elements of the claimed invention as cited in Claim 10.
Dione further teaches in Para [0025] an average sound speed of 1510 m/s for pre-menopausal and 1468 m/s for post-menopausal women (this decrease is due to a loss of density as the relationship between sound speed and density is well-known in the art) therefore it would be obvious to one of ordinary skill in the art to categorize the 1510 m/s (substantial greater than 1476 m/s) sound speed as being dense.
Conversely Dione does not teach the category 4 BI-RADS classification.
However, Hong discloses the category 4 BI-RADS classification (Pg. 1261 center column – “Mammographic   breast   composition   revealed  BI-RADS  type  1  (fatty)  in  16  (4%)  of  the403  cases,  type  2  (scattered  fibroglandular  densities)  in  157  cases  (39%),  type  3  (heterogeneously dense) in 162 cases (40%), and type 4 (extremely dense)  in  68  cases  (17%)”).
Hong is an analogous art considering it is in the field of BI-RADS classification for sonography.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dione to incorporate the BI-RADS classification of Hong to achieve the same results. One would have motivation to combine because “the ACR BI-RADS  lexicon provides standardized terminology to facilitate accurate and consistent breast sonography and mammography reporting” (Hong – pg.1265 left col.).
Regarding Claim 16, Dione, Hayakawa, and Johnson disclose all the elements of the claimed invention as cited in Claims 10 and 15.
Dione further teaches in Para [0025] an average sound speed of 1510 m/s for pre-menopausal and 1468 m/s for post-menopausal women (this decrease is due to a loss of density as the relationship between sound speed and density is well-known in the art) therefore it would be obvious to one of ordinary skill in the art to categorize the 1468 m/s (value between 1463-1476 m/s) sound speed as being heterogenous.
Conversely Dione does not teach the category 3 BI-RADS classification.
However, Hong discloses the category 3 BI-RADS classification (Pg. 1261 center column – “Mammographic   breast   composition   revealed  BI-RADS  type  1  (fatty)  in  16  (4%)  of  the403  cases,  type  2  (scattered  fibroglandular  densities)  in  157  cases  (39%),  type  3  (heterogeneously dense) in 162 cases (40%), and type 4 (extremely dense)  in  68  cases  (17%)”).
Hong is an analogous art considering it is in the field of BI-RADS classification for sonography.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dione to incorporate the BI-RADS classification of Hong to achieve the same results. One would have motivation to combine because “the ACR BI-RADS  lexicon provides standardized terminology to facilitate accurate and consistent breast sonography and mammography reporting” (Hong – pg.1265 left col.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793             
                                                                                                                                                                             /JASON M IP/ Primary Examiner, Art Unit 3793